Citation Nr: 1233582	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for status post fracture, right femur, to include knee arthroplasty, prior to September 8, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for status post fracture, right femur, to include knee arthroplasty, from November 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a December 2009 the RO granted the Veteran a temporary 100 percent evaluation from September 8, 2009 based on surgical treatment necessitating convalescence under 38 C.F.R. § 4.30.  The Veteran then had a 100 percent evaluation from November 1, 2009.  The previous evaluation of 30 percent was restored on November 1, 2010.


FINDINGS OF FACT

1.  Prior to September 8, 2009, the Veteran's status post fracture, right femur, to include knee arthroplasty, was characterized by full extension and stable ligaments.

2.  From November 1, 2010, the Veteran's status post fracture, right femur, to include knee arthroplasty, has been characterized by significant weakness.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2009, the criteria for an evaluation greater than 30 percent for status post fracture, right femur, to include knee arthroplasty, were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5055 (2011).

2.  From November 1, 2010, the criteria for an evaluation of 60 percent, and no greater, for status post fracture, right femur, to include knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A July 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  The Veteran's service treatment records, VA medical treatment records, private treatment records, and Social Security records have been associated with the claims file.  

The Veteran was provided VA examinations in August 2008 and December 2010 for his right knee.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal. The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119   (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

A total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there is intermittent degrees of residual weakness, pain or limitation of motion, this is rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Evaluations in excess of 30 percent are not available for recurrent subluxation or lateral instability under Diagnostic Code 5257, for dislocated semilunar cartilage, frequent episodes of locking, pain and effusion, under Diagnostic Code 5258, semilunar cartilage removal, symptomatic, under Diagnostic Code 5259, limitation of flexion under Diagnostic Code 5260, or genu recurvatum under Diagnostic Code 5263.  As discussed below, a compensable evaluation is not available for limitation of extension of the knee, and therefore there cannot be separate evaluations for limitation of extension and flexion.  See VAOPGCPREC 09-04.

At October 2007 VA orthopedic treatment range of motion of the right knee was 5 to 90 degrees with crepitus.  The knee was stable to stress, and there was no evidence of active infection.  January 2008 VA primary care treatment records indicate that the Veteran continued to have right knee pain and that he was using Vicodin for it.

The Veteran had a VA examination in August 2008 at which he said he had had increased pain in the right knee.  He used a walker to and the examiner noted that he had a stiff-legged walk due to the affected knee.  The Veteran transferred with some difficulty from the chair to the examining table and he could not walk for any long distances.  On examination the Veteran could fully extend the knee four times and could fully extend it with a four pound weight.  Activities of daily living were carried out without difficulty.  The Veteran had difficulty walking up stairs but was able to do so, and he did not have history of flare-ups.  The diagnosis was status post fracture of the femur, fully healed, status post replacement of the right knee prosthesis.  The examiner noted that the signs and symptoms far exceeded the findings of the physical examination and that the Veteran was able to bend his knee easier and walk in a less impaired manner as he left the examination and went down the corridor.

At October 2008 VA primary care treatment the Veteran was noted to have degenerative joint disease of the right knee with ongoing pain.  

The Veteran had a VA examination in December 2010.  He walked with a wheeled walker from the waiting room to the examining room with a slight limp and pelvic tilt as well as a bent posture.  The Veteran transferred slowly from the chair to the examining table, and he was able to remove his trousers and shoes without any difficulty.  On examination there was no palpable fluid or tenderness.  Full extension was carried out four times with no apparent weakness, fatigue or lack of endurance.  The Veteran was able to extend fully three times with a two pound weight.  There was no weakness, fatigue or lack of endurance.  Medial collateral ligament movement over a centimeter was very obvious and clear.  Anterior and posterior cruciate ligament examination showed significant movement of 0.5 to 0.75 cm.  There was good strength resisting flexion and extension.

The examiner reviewed the claims file and noted the problem with the knee replacement and ongoing infection following prosthesis.  Activities of daily living were not affected.  The right knee was noted to be significantly unstable, and there was no pain on repetitive movements.  The history of flare-ups was pertinent as an ongoing problem with infection in the replacement.  The diagnosis was status post multiple joint replacements with residual infection.

VA orthopedic treatment records from January 2011 indicate that the Veteran used a walker and that he rated the right knee pain as 2 out of 10.  There was no sign of infection, and the Veteran could bear weight on the knee as tolerated.

The treatment records and August 2008 VA examination do not show severe painful motion or weakness in the right lower extremity, as is required for a 60 percent evaluation, the next highest available under Diagnostic Code 5055, prior to September 8, 2009.  At the August 2008 VA examination the medial collateral ligament and slide test were negative.  The Veteran complained of pain in the quad muscle but not the knee.  The examiner also noted that upon exiting the examining room the Veteran bent his knee more normally than during the examination and walked more normally with the walker.  The treatment records indicate pain, but not to the level contemplated for a 60 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5055.  Furthermore, an evaluation in excess of 30 percent is not available under any of the relevant Diagnostic Codes for the knee.  The record does not show ankylosis, and therefore Diagnostic Code 5256 is not for application.  See 38 C.F.R. § 4.71a, DC 5256.  The Veteran was able to fully extend the knee at the August 2008 VA examination, and therefore an increased evaluation is not available under Diagnostic Code 5261.  See id.  Finally, there was not nonunion of the tibia and fibula with loose motion requiring a brace.  Therefore, a 40 percent evaluation is not available under Diagnostic Code 5262.  See id.  Therefore, the Veteran did not qualify for an evaluation in excess of 30 percent prior to September 8, 2009.

The treatment records and December 2010 VA examination show chronic residuals consisting of weakness in the right lower extremity, as is required for a 60 percent evaluation, the next highest available under Diagnostic Code 5055, from November 1, 2010.  The December 2010 VA examination did not indicate severe pain in the right knee.  However, there was significant movement of the anterior and posterior cruciate ligament, and ligament movement was noted to be "very obvious and clear."  The examiner also wrote that the right knee was not stable, and the Veteran used a wheeled walker to ambulate.  January 2011 VA treatment records indicate that the Veteran used a walker at baseline.  An evaluation above 60 percent is not available after 1 year following implantation of the prosthesis.  See 38 C.F.R. § 4.71a, DC 5055.  Furthermore, an evaluation in excess of 60 percent is not available under any of the applicable Diagnostic Codes related to the knee.  See 38 C.F.R. § 4.71a, DCs 5256, 5261, and 5262.  Therefore, the Veteran qualifies for an evaluation of 60 percent, and no greater, from November 1, 2010.

Both the August 2008 and December 2010 VA examiners addressed the criteria set forth in DeLuca, supra.  The examination reports do not indicate that the Veteran's range of motion was additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The December 2010 examiner specifically indicated that there was no pain, weakness, fatigue or lack of endurance.  Applying the DeLuca criteria, the Veteran's symptomatology does not lead to a higher rating for status post fracture, right femur, to include knee arthroplasty. 

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings in addition to those already awarded by this decision for his service-connected status post fracture, right femur, to include knee arthroplasty, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability, and no interference with employment has been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

An increased evaluation of 60 percent for status post fracture, right femur, to include knee arthroplasty, is granted from November 1, 2010.  Otherwise, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a rating greater than 30 percent for the Veteran's status post fracture, right femur, to include knee arthroplasty, is not warranted prior to September 8, 2009.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to an evaluation in excess of 30 percent for status post fracture, right femur, to include knee arthroplasty, prior to September 8, 2009, is denied.

Entitlement to an evaluation of 60 percent for status post fracture, right femur, to include knee arthroplasty, from November 1, 2010, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


